Case 8:20-cv-01032-JLS-JDE Document 14 Filed 07/17/20 Page 1 of 2 Page ID #:67




1     Stephen M. Lobbin (SBN 181195)
          sml@smlavvocati.com
2     Austin J. Richardson (SBN 319807)
          ajr@smlavvocati.com
3     SML Avvocati P.C.
      888 Prospect Street. Suite 200
4     San Diego, CA 92037
      Tel: 949.636.1391
5
      Richard S. Mandaro (PHV to be filed)
6         rmandaro@arelaw.com
      Amster Rothstein & Ebenstein LLP
7     90 Park Avenue, 21st Fl.
      New York, New York 10016
8     Tel: 212-336-8000

9     Attorneys for Defendant Shefa Group
          LLC sued herein as Morning Beauty
10
11                                      UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
13
     JOSIE MARAN COSMETICS,                           No. 8:20-cv-01032-JLS (JDEx)
14
     LLC,
15                                                    Defendant’s Notice of Motion and Motion to
               Plaintiff,                             Dismiss for Lack of Personal Jurisdiction and
16                      v.                            Failure to Sate a Claim [Fed. R. Civ. P. 12(b) 2
17                                                    and 6]
     MORNING BEAUTY,
                                                      Date: November 13, 2020
18          Defendant.
                                                      Time: 10:30 a.m.
19                                                    Judge: Staton
20
21           Please take notice on November 13, 2020, at 10:30 a.m. in the courtroom of
22   Hon. Josephine L. Staton, Defendant Shefa Group LLC sued herein as Morning
23   Beauty will move for an order dismissing the Complaint (ECF No. 1) for lack of per-
24   sonal jurisdiction under FED. R. CIV. P. 12(b)(2) and failure to state a claim under
25   FED. R. CIV. P. 12(b)(6). Defendants rely on the concurrently filed Memorandum of
26   Points and Authorities and the Declaration of Avrohom Schweid, the owner of Shefa
27   Group LLC sued herein as Morning Beauty.
28   ________________________________________________________________________________________________________________________

     Defendant’s Notice of Motion to Dismiss                             Josie Maran Cosmetics v. Morning Beauty
                                                           1                       No. 8:20-cv-01032-JLS (JDEx)
Case 8:20-cv-01032-JLS-JDE Document 14 Filed 07/17/20 Page 2 of 2 Page ID #:68




1            This motion follows a Local Rule 7–3 conference of counsel between Richard
2    S. Mandaro and Alex E. Jones which took place by telephone on July 14, 2020. The
3    parties could not resolve the issues raised.
4                                                       Respectfully submitted,
5     July 17, 2020                                      /s/ Stephen M. Lobbin
                                                         Stephen M. Lobbin (SBN 181195)
6                                                           sml@smlavvocati.com
7                                                        Austin J. Richardson (SBN 319807)
                                                         ajr@smlavvocati.com
8                                                        SML Avvocati P.C.
9                                                        888 Prospect Street. Suite 200
                                                         San Diego, CA 92037
10                                                       Tel: 949.636.1391
11
                                                         Richard Mandaro (PHV to be filed)
12                                                         rmandaro@arelaw.com
13                                                       Amster, Rothstein & Ebenstein LLP
                                                         90 Park Ave.
14
                                                         New York, New York 10016
15                                                       Tel: 212-336-8000
16
                                                         Attorneys for Defendant Shefa Group
17                                                         LLC sued herein as Morning Beauty
18
19                                      CERTIFICATE OF SERVICE
20
             I hereby certify that on July 17, 2020, I electronically transmitted the foregoing
21
     document using the CM/ECF system for filing, which will transmit the document
22
     electronically to all registered participants as identified on the Notice of Electronic
23
     Filing, and paper copies have been served on those indicated as non-registered partic-
24
     ipants.
25
26
                                                                            /s/ Stephen M. Lobbin
27
28   ________________________________________________________________________________________________________________________

     Defendant’s Notice of Motion to Dismiss                             Josie Maran Cosmetics v. Morning Beauty
                                                           2                       No. 8:20-cv-01032-JLS (JDEx)
